April 3, 2017Securities and Exchange CommissionOffice of Filings and Information Servicestreet, NEWashington, DC 20549RE:Dreyfus Premier California AMT-Free Municipal Bond Fund, Inc. -Dreyfus California AMT-Free Municipal Bond Fund1933 Act File No.: 2-841051940 Act File No.: 811-03757CIK No.: 0000720064Ladies and Gentlemen:Pursuant to Rule 497(j) under the Securities Act of 1933, this is to certify that the form of the Prospectus for Class T shares of the above-referenced Fund and Statement of Additional Information that would have been filed under paragraph (b) or (c) of this section does not differ from that contained in the most recent amendment, Post-Effective Amendment No. 60 to the Registration Statement, electronically filed with the Securities and Exchange Commission on March 23, 2017, with the exception of the Supplement to the Class T Prospectus and Statement of Additional Information dated March 31, 2017.Please address any comments or questions to my attention at (412) 236-4172.Sincerely,/s/ Isaac TamakloeIsaac TamakloeParalegal
